Citation Nr: 1544749	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  05-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to service connection for hypertension to include as secondary to the service connected posttraumatic stress disorder (PTSD) and/or coronary artery disease.  

2.  Entitlement to service connection for a left leg disability claimed as sciatic disorder to include as secondary to the service connected right thigh shrapnel wound residuals.  

3.  Entitlement to an initial rating in excess of 10 percent for residuals of right thigh shrapnel wound to include a separate compensable rating for residual scarring.  

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

5.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He was awarded a Combat Infantryman's Badge and a Purple Heart Medal among his awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in September 2012.  A transcript of that hearing is associated with the record.  

This case was remanded by the Board for further development in January 2013, June 2013 and May 2014.  

It is noted that the Veteran's claims folder is now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

The Board recognizes that the Veteran's representative attempts to raise the issues of entitlement to service connection for a back disorder with right leg neurological disorder and right foot drop in a statement dated in July 2015.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issues of entitlement to service connection for hypertension to include as secondary to the service connected posttraumatic stress disorder (PTSD) and/or coronary artery disease, entitlement to an initial rating in excess of 10 percent for residuals of right thigh shrapnel wound since July 29, 2014 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A left leg disability is not clinically established by the competent evidence of record.  

2.  Prior to July 29, 2014, residuals of right thigh shrapnel wound were not productive of a moderately severe injury to muscle group XV.

3.  The scar on the upper right thigh is painful on examination.  

4.  PTSD is not manifested by occupational and social impairment with deficiencies in most areas.   


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The criteria for a rating higher than 10 percent disabling for residuals of right thigh shrapnel wound have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 5315.

3.  With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 10 percent disability rating, but no higher, for scar on the upper right thigh have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804.

4.  The criteria for a rating higher than 50 percent disabling for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.130; Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2005, June 2008, October 2008, and January 2007, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a left leg disability claimed as a sciatic disorder.  He claims that his left leg problems are secondary to the service connected right thigh shrapnel wound residuals.  According to the Veteran, his left leg goes out because it supports his right leg.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claim for service connection was filed after the amendment as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  To that end, service treatment records are devoid of a showing of left leg complaints, symptoms and/or diagnoses.  Post service private treatment records, VA treatment records and VA examinations fail to disclose a left leg disability.  Rather, the July 2014 VA examiner found that while the Veteran reports subjective symptoms of radiculopathy of the left leg, there were no objective findings on examination related to the left leg peripheral nerve disability.  On the left, the Veteran was shown to have full strength, reflexes and sensory.  As shown by the record and confirmed during the July 2014 VA examination, the Veteran does not have left leg disorder but has a left knee disorder.  As noted by the Board in the prior remands, the left knee is an issue that is separate from any condition or symptoms affecting the left leg.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  Likewise, the Federal Circuit has noted that in order for a Veteran to qualify for entitlement to compensation under the relevant statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001). 

Implicit in the claim is the Veteran's belief that he has a left leg disability.  The Board has considered the Veteran's sincerely held belief that he has a left leg disability.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. left leg pain and weakness etc.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has not, however, established his competence to establish the existence of left leg disability and he has not provided adequate lay evidence that would suggest the existence of a left leg disability.  The question of whether there is a disability to account for his complaints goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In sum, the evidence is devoid of a showing that the Veteran has and/or has had a left leg disability at any time during this appeal.  As discussed above, a threshold requirement for the granting of service connection is evidence of a current disability.  Accordingly, the claim for service connection must be denied.

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right Thigh

The Veteran appeals the denial of a rating higher than 10 percent for residuals of right thigh shrapnel wound prior to July 29, 2014.  His disability is rated under Diagnostic Code 5315 which pertains to Muscle Group XV.  The functions of these muscles are as follows: adduction of the hip, flexion of the hip, and flexion of the knee.  Group XV involves the mesial thigh group (1) adductor longus, (2) adductor brevis, (3) adductor magnus, (4) gracilis.  

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a January 2004 rating decision, the RO granted service connection for residuals of right thigh shrapnel wound and assigned a 10 percent rating, effective March 24, 2003.  It was determined that his right thigh disability was moderate in impairment.  
He appeals the initial rating assigned.  

Initially, the Board notes that there are no service treatment records describing the Veteran's initial shrapnel injuries.  During the September 2003 VA examination, however, the Veteran reported that while in service he was riding in an armor personnel carrier when he hit a landmine and wounded his upper right leg.  He described the type of wound as superficial and determined the extent of the disruption as minimal.  He claimed that his right leg did not bother him until 1999 when he started developing symptoms of loss of strength, fatigue, weakness and pain.   

Examination revealed a spot of hyperpigmentation measuring 2 mm located over the inner right proximal thigh with mild underlying tissue loss but no tenderness, disfigurement, ulceration or adherence.  Palpation of the muscle revealed no loss of deep fascia, muscle substance and/or impairment of muscle tone.  The group XV muscle strength appeared to be 5/5.  Shrapnel wound to the right femur with residual scar, decreased motor strength and decreased muscle group XI and XII strength was diagnosed.  

The August 2012 VA examination disclosed a scar on the upper right leg due to shrapnel.  The scar was described as painful but stable without frequent loss of covering of skin over the scar.  The scar was superficial and nonlinear.  The examiner found there was no change in the scar diagnosis.  Examination revealed entrance and exit scars that were small or linear indicating short track of missile through muscle tissue.  There was no known fascial defects or evidence of fascial defects associated with any muscle injuries.  It was noted that the muscle injury did not affect muscle substance or function.  The injury caused occasional lowered threshold of fatigue and fatigue pain.  Muscle strength testing was normal and there was no muscle atrophy.  It was noted that the injury caused impaired prolonged ambulation to include standing, walking and/or running.  

Based on the evidence of record, the Board finds against the claim for an initial rating in excess of 10 percent for residuals of right thigh shrapnel wound prior to July 29, 2014.  To that end, moderately severe wounds consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Here, examination revealed the wound is small indicating short track of missile through the muscle tissue, and the evidence shows normal muscle function, and no loss of deep fascia, muscle substance and/or impairment of muscle tone.  While the Board acknowledges the Veteran's complaints of loss of strength, fatigue, weakness and pain of the right thigh, muscle strength was shown to be normal during the August 2012 VA examination and there was no muscle atrophy.  The August 2012 VA examiner noted that the impact of his muscle injury on his work requirements was impairment in ambulation, standing, walking and running.  The Board also notes that the March 2013 VA examiner found that there was no indication that the Veteran's gunshot wound to the right thigh with retained shrapnel resulted in a real or permanent injury.  The evidence summarized above shows no more than a moderate muscle disability during this period of time.  

To the extent that thigh and calf impairment was noted in the August 2003 examination, there was no showing that this impairment was secondary to the fragment wound.  Other records reveal disc impairment of the back, which is not currently service connected.

The Board has considered whether a higher or separate rating is warranted for the Veteran's disability under other rating criteria and diagnostic codes.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. Esteban v. Brown, 6 Vet. App. 259 (1994).

To that end, the Board finds that a higher or separate rating is not warranted for impairment of an affected joint during this period of time.  In this regard, x rays of the femur in August 2012 disclosed no abnormality in the femur including hip.  The femoral head was intact and normally aligned at the right hip.  The Board has considered Diagnostic Code 5260 and the provisions of DeLuca, supra, and notes that, VA examinations reveal right knee flexion during this time was limited to at most 130 degrees.  These findings provide no basis for assigning a higher rating for the right thigh disability on the basis of limited flexion of the right knee.  

The Board has considered whether a separate rating for scarring resulting from the shell fragment wounds of the right thigh is in order.  Scarring is rated under 38 C.F.R. § 4.118.  During the pendency of the claim and appeal, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  The revised criteria, however, apply only to claims filed on or after October 23, 2008, or unless the Veteran requests review under the new criteria.  The Veteran's claim was filed prior to the October 2008 amendment.  The Board will conclude, however, that the Veteran's July 2015 correspondence is a request for consideration under the new criteria.  

The August 2012 VA examination shows a painful scar on the right upper thigh.  The United States Court of Appeals for Veterans Claims has held that the painfulness of a scar is not contemplated by the provisions of section 4.56(d) and that a separate rating for a scar is not duplicative of or overlapping with a muscle injury under Esteban.  See Jones v. Principi, 18 Vet. App. 248, 260 (2004). Therefore, in view of this evidence, the Veteran is entitled to a separate 10 percent disability rating for a painful scar under Diagnostic Code 7804.  The evidence does not show, however, that the scar is of the size and/or severity to warrant a rating higher than 10 percent disabling under any Diagnostic Code applicable to scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Posttraumatic Stress Disorder

The Veteran appeals the denial of a rating higher than 50 percent for PTSD.  His disability is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Codes 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence presented, the Board finds that a rating higher than 50 percent disabling for PTSD is not warranted.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by a 50 percent rating rather than that contemplated by a 70 percent rating or higher under Diagnostic Codes 9411.  Few of the type of criteria contemplated for a 70 percent rating or higher have been demonstrated. 

To that end, VA treatment records disclose the Veteran is married but is having marital problems.  He worked as a medical supply technician until his retirement.  It was noted that he is isolative and has few friends.  The Veteran reports trouble sleeping to include nightmares, depression, flashbacks, irritability, anxiety, social isolation, temper problems, arousal and avoidance.  Examinations reveal he has appropriate affect.  His speech is normal, thought process is logical and linear, and judgment and insight are fair.  He is alert and oriented times four, and gross memory and attention abilities appear to be globally intact.  He also denied suicidal and/or homicidal ideations during this time. There is no evidence of hallucinations, delusions or other symptoms of psychosis, and he denied any thoughts of harming himself or others.  

During the August 2012 VA examination, the VA examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  He continued to report marital problems, a distant relationship with his son and no meaningful relationships.  He reported symptoms of sleep disturbance, nightmares, anger, hypervigilance, flashbacks and being easily startled.  The VA examiner noted that his symptoms included anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impaired impulse control, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, an inability to establish and maintain effective relationships, and an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.

The above findings, to include the lay statements of record, outpatient treatment records and VA examinations, justify no more than a 50 percent rating.  During this time, the Veteran remained married and it is noted in the record that he takes care of his mother in law.  Although his marriage has some problems, the above demonstrates that he can maintain some relationships.  VA examinations reveal that the Veteran remains alert, oriented, and with normal speech and thought processes.  He denied obsessional rituals, hallucinations and suicidal/homicidal ideations during his various examinations.  While panic attacks are shown by the record such were noted to occur weekly or less often not near- continuous.  The VA examiner also found that the Veteran did not have neglect of personal appearance and hygiene but rather an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The Board also notes that while he was noted to have impaired impulse control, during the same examination the VA examiner found that he posed no threat of danger to himself or others.  

The August 2012 VA examiner specifically found that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Although he had the opportunity to do so, the VA examiner did not conclude that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and/or mood.  For the reasons stated above and given the absence of symptoms during this period such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and given the absence of an inability to establish and maintain effective relationships, the Board finds against a 70 percent rating.

It is well to note that while an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, that classification is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Here, it is notable that the Veteran's global assessment of functioning scores ranged from 50 to 70 during this period of time, denoting moderate to serious impairment.  In the view of the Board, the global assessments of functioning scores are consistent with the Veteran's PTSD symptomatology and the currently assigned 50 percent rating.

The Board finds that the Veteran has been competent and credible when reporting his symptoms during this time.  The medical and lay evidence as well as the GAF scores, however, establish that there is occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas.  Although the Veteran reports social and occupational impairment, problems with sleep disturbance, nightmares, anger, hypervigilance, flashbacks and being easily startled, such symptoms do not warrant a 70 percent evaluation or higher when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

In sum, the Veteran's PTSD symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating.  Neither the lay or credible medical evidence shows his symptoms meet the level required for a 70 percent evaluation or higher.  Accordingly, the claim is denied.  

      All Rating Claims 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of painful motion, and occupational and social impairment.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds that neither the lay statements nor the medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including instability, weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

Entitlement to service connection for a left leg disability claimed as sciatic disorder to include as secondary to the service connected right thigh shrapnel wound residuals is denied.  

Entitlement to an initial rating in excess of 10 percent for residuals of right thigh shrapnel wound prior to July 29, 2014 is denied.  

Entitlement to a separate 10 percent rating, but no higher, for tender scarring as a residual of a shrapnel injury is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  


REMAND

The Veteran appeals the denial of service connection for hypertension.  In the past, he claimed that his hypertension was secondary to the service connected posttraumatic stress disorder (PTSD).  In recent statements, however, the Veteran now claims that his hypertension may be secondary to his service connected coronary artery disease.  While an opinion was rendered in July 2014 regarding the relation between the Veteran's hypertension to service and his PTSD, a VA medical opinion has not been obtained addressing whether his hypertension is specifically related to his recently service connected coronary artery disease.  In light of the arguments set forth by the Veteran in July 2015, the Board finds that a remand is warranted so that an addendum opinion can be obtained on this theory of entitlement.

With regard to the claim for a rating higher than 10 percent for residuals of right thigh shrapnel wound since July 29, 2014, the Board notes that a review of the record discloses that the Veteran's residuals of right thigh shrapnel may have changed since his last VA examination.  To that end, the July 29, 2014 VA examination disclosed decreased muscle strength in the right knee.  Right knee flexion was to 115 degrees and to 30 degrees with pain.  In a separate examination that day, it was shown that there was decreased sensation to light touch for the right thigh, muscle atrophy and decreased muscle strength.  It is unclear whether this is related to the shrapnel injury or to other pathology including a back disorder.  To ensure that the record reflects the current severity of his disability, the Board finds that a contemporaneous examination is warranted to adequately address the claim for entitlement to an initial rating in excess of 10 percent for residuals of right thigh shrapnel wound since July 29, 2014.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Also, the Veteran appeals the denial of TDIU.  In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that a VA examination is necessary before the issue of entitlement to TDIU can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of his service connected disabilities.  As he has not been afforded a VA examination that addresses the single and/or cumulative effect that his service connected disabilities have on his ability to maintain employment, a remand for such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2014 VA examiner to determine whether the Veteran's hypertension is associated with his service connected coronary artery disease.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is to be provided access to Virtual VA and the Veterans Benefits Management System (VBMS).  The examiner is requested to review the file and offer an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's hypertension was caused and/or aggravated by his service connected coronary artery disease.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  If no aggravation is found that should be clearly set out.  The examiner should provide a complete rationale for any opinion provided.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his residuals of right thigh shrapnel wound since July 29, 2014.  The examiner is to be provided access to Virtual VA and VBMS.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must report all residuals of the Veteran's gunshot wound of the right thigh, including, but not limited to, any orthopedic, muscle, and neurologic impairment.  The ranges of any joint impaired due to the gunshot wound must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  A complete rationale should be provided for any opinion(s) expressed.  The examiner is asked to specifically set out the impairment caused by the shrapnel wound and differentiate any impairment to the right thigh, knee, and/or calf due to other disability, such as back impairment or other disorder.

3. Schedule the Veteran for a VA examination to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner is to be provided access to Virtual VA and VBMS.  All findings should be reported in detail and all functional impairment caused by the service connected disorders should be detailed.  The examiner must also address the January 2008 opinion rendered by Dr. T.  A complete rationale for all opinions should be provided.  

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


